DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response to the last Office Action, filed on 11/4/2021 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 1 and 14 have been considered but are moot in view of the new grounds of rejection. 

	
	




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US 8474704) in view of Hiyama et al. (US 2013/0241821).

Regarding claim 1, Grimm teaches a method for contactlessly recognizing at least one sequence of movements with a passing recognition system, including at least one first sensor unit for detecting respectively at least one condition of movement within a detection area of the sensor unit, said at least one first sensor unit comprises a plurality of sensors, wherein each of the plurality of sensors are configured to be disposed adjacent to each other such that the sensors are disposed next to each other, above each other, and/or diagonally with respect to each other, the system further including a transmitting unit for transferring the at least one detected condition of movement, a computing unit with a receiving unit for receiving the at least one detected condition of movement, with an evaluating (see figure 11, col. 10 lines 59-66, col. 42 lines 62-67, where Grimm discusses tracking object motion using multiple cameras next to each other), the method including the following steps:
detecting, with the at least one sensor unit, at least one first condition of movement and at least one second condition of movement within the detection area, wherein the first condition of movement and the second condition of movement are detected at different points in time (see figure 11, col. 10 lines 59-66, col. 28 lines 20-28, col. 55 lines 15-28, where Grimm discusses detecting motion of different persons at different points in time).
Hiyama teaches transferring, with the transmitting unit, the at least two detected conditions of movement to the receiving unit (see figure 2, para. 0050-0051, where Hiyama discusses transferring the detected motion gestures to the receiving computer system),
receiving, by the receiving unit, the at least two detected conditions of movement (see figure 2, figure 3, para. 0050-0051, where Hiyama discusses detecting motion gestures from multiple persons),  
recognizing, with the evaluating unit, at least one sequence of movements on the basis of the at least two received conditions of movement (see figure 2, figure 3, para. 0050-0051, where Hiyama discusses recognizing motion gestures from multiple persons),  and 
supplying, with a supply unit of the computing unit, the at least two evaluated conditions of movement and/or the at least two recognized conditions of movement (see para. 0050-0051, where Hiyama discusses supplying the captured motion gestures to the computer network).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Grimm in this manner in order to improve object motion detection by capturing image data using adjacent cameras.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Grimm, while the teaching of Hiyama continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of capturing image data using adjacent cameras to properly extract object motion data.   The Grimm and Hiyama systems perform object motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Hiyama teaches wherein the computing unit recognizing the at least one sequence of movements comprises recognizing a direction of the at least one sequence of movements (see figure 4, para. 0065-0066, 0071, where Hiyama discusses detecting the direction of the motion gestures).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Grimm with Hiyama to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object motion detection.


Regarding claim 3, Hiyama teaches wherein the computing unit recognizing the at least one sequence of movements comprises recognizing a number of the at least one recognized sequence of movements (see figure 4, figure 5, figure 6A, para. 0065-0066, 0071, where Hiyama discusses detecting different sequence of motion gestures).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Grimm with Hiyama to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object motion detection.

Regarding claim 4, Hiyama teaches wherein the recognizing the number of the at least one sequence of movements is realized on the basis of a separation criterion (see figure 4, figure 5, figure 6A, para. 0065-0066, 0071, where Hiyama discusses detecting different sequence of motion gestures). 
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Grimm with Hiyama to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object motion detection.

Regarding claim 5, Hiyama teaches wherein the separation criterion includes detecting at least one passive condition of movement temporally before or after an active condition of movement (see figure 4, figure 5, figure 6A, para. 0065-0066, 0071, where Hiyama discusses motion gestures stored).


Regarding claim 6, Hiyama teaches wherein the separation criterion includes detecting at least one passive condition of movement locally above or below an active condition of movement (see figure 4, figure 5, figure 6A, para. 0065-0066, 0071, where Hiyama discusses motion gestures stored).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Grimm with Hiyama to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object motion detection.

Regarding claim 7, Hiyama teaches wherein the evaluating unit of the computing unit supplying the at least two evaluated conditions of movement and/or the at least one sequence of movements comprises an output unit outputting a visual output, an acoustic output, and/or a motor-driven output (see figure 4, figure 5, figure 6A, para. 0065-0066, 0071, where Hiyama discusses displaying images based on the detected motion gestures). 
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Grimm with Hiyama to derive at 

Regarding claim 9, Hiyama teaches wherein the transmission, the reception, and/or the evaluation of the at least two detected conditions of movement are performed only when detecting a change in at least one first condition of movement compared to at least one second condition of movement (see figure 4, figure 5, figure 6A, para. 0065-0066, 0071, where Hiyama discusses motion direction change).
The same motivation of claim 1 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Grimm with Hiyama to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform object motion detection.

Regarding claim 12, Grimm teaches wherein the step of converting the data deletes at least one detected condition of movement for the basis of recognizing the at least one sequence of movements (see col. 46 lines 54-67, col. 47 lines 1-9, where Grimm discusses deleting motion image data).
The same motivation of claim 1 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Grimm with Hiyama to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform object motion detection.

Claim 14 is rejected as applied to claim 1 as pertaining to a corresponding system.

Claim 16 is rejected as applied to claim 7 as pertaining to a corresponding system.


s 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US 8474704) in view of Hiyama et al. (US 2013/0241821) in view of Hildreth (US 2009/0079813).

Regarding claim 8, Grimm and Hiyama do not expressly teach wherein the at least one sensor unit realizes detecting the at least two conditions of movement within a respectively essentially two-dimensional detection area.  However, Hildreth teaches wherein the at least one sensor unit realizes detecting the at least two conditions of movement within a two-dimensional detection area (see figure 35, para. 0082, where Hildreth discusses capturing two-dimensional motion data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Grimm and Hiyama with Hildreth to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform object motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Grimm and Hiyama in this manner in order to improve object motion detection by capturing two dimensional image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Grimm and Hiyama, while the teaching of Hildreth continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of capturing two-dimensional image data to properly extract object motion data.   The Grimm, Hiyama, and Hildreth systems perform object motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 13, Grimm and Hiyama do not expressly teach wherein the method further comprises: the computing unit determining a frontal profile line of an individual and/or of an object within the detection area on the basis of the at least one received condition of movement. However, Hildreth teaches wherein the method further comprises: the computing unit determining a frontal profile line of an individual and/or of an object within the detection area on the basis of the at least one received condition of movement (see figure 35, para. 0090, where Hildreth discusses detecting the face of a user in front of a camera).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Grimm and Hiyama with Hildreth to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform object motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Grimm and Hiyama in this manner in order to improve object motion detection by capturing frontal image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Grimm and Hiyama, while the teaching of Hildreth continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of capturing frontal image data to properly extract object motion data.   The Grimm, Hiyama, and Hildreth systems perform object motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
s 10, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US 8474704) in view of Hiyama et al. (US 2013/0241821) in view of Herrli Anderegg et al. (US 2014/0327780).

Regarding claim 10, Grimm and Hiyama do not expressly teach wherein the method further comprises: a conversion unit of the computing unit converting the data of the at least two detected conditions of movement.  However, Herrli teaches wherein the method further comprises: a conversion unit of the computing unit converting the data of the at least two detected conditions of movement (see para. 0102, where Herrli discusses obtaining motion data from two cameras and converting the data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Grimm and Hiyama with Herrli to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform object motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Grimm and Hiyama in this manner in order to improve object motion detection by converting captured image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Grimm and Hiyama, while the teaching of Herrli continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of converting captured image data to properly extract object motion data.   The Grimm, Hiyama, and Herrli systems perform object motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the 

Regarding claim 11, Herrli teaches wherein the step of converting the data further includes adding active sensors of the at least one sensor unit (see para. 0102, where Herrli discusses obtaining data from two cameras).
The same motivation of claim 10 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Grimm and Hiyama with Herrli to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform object motion detection.

Claim 17 is rejected as applied to claim 10 as pertaining to a corresponding system.

s 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US 8474704) in view of Hiyama et al. (US 2013/0241821) in view of Zhang et al. (US 2013/0182114).

Regarding claim 18, Grimm and Hiyama do not expressly teach wherein the sensor unit is configured to extend perpendicularly to the surface.  However, Zhang teaches wherein the sensor unit is configured to extend perpendicularly to the surface (see para. 0109, where Zhang discusses a camera above an area).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Grimm and Hiyama with Zhang to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to perform object motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Grimm and Hiyama in this manner in order to improve object motion detection by properly angling a camera to capture image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Grimm and Hiyama, while the teaching of Zhang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of properly angling a camera to capture image data and extract object motion data.   The Grimm, Hiyama, and Zhang systems perform object motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

(see figure 1, where Zhang discusses a camera at a 45 degree angle to the object on the ground).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Grimm and Hiyama with Zhang to derive at the invention of claim 19.  The result would have been expected, routine, and predictable in order to perform object motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Grimm and Hiyama in this manner in order to improve object motion detection by properly angling a camera to capture image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Grimm and Hiyama, while the teaching of Zhang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of properly angling a camera to capture image data and extract object motion data.   The Grimm, Hiyama, and Zhang systems perform object motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 20, Zhang teaches wherein the sensor unit is configured at a 45-degree angle with respect to a line extending perpendicular to the surface (see figure 1, where Zhang discusses a camera at a 45 degree angle to the object on the ground).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	
Hirasawa (US 2018/0033153) discusses multiple cameras tracking persons and transmitting image data.
Lee (US 6980920) discusses direction and other characteristics of detected person captured by multiple adjacent cameras.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663